Citation Nr: 0127504	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  99-15 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from August 1993 to August 
1997.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the above claim. 

In January 2001, a hearing was held before the undersigned 
Board member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2001).  


REMAND

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45620, 
45630, et seq. (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

Review of the claims folder indicates the existence of 
potentially relevant evidence which is not on file.  
Specifically, the veteran testified in January 2001 that he 
was first treated for back problems after service at the 
Ponce VA Medical Center in 1998, but did not remember the 
month.  Currently, only VA treatment records dated as early 
as November 1998 are of record.  It is possible that 
additional records exist.  Accordingly, these records should 
be requested on remand.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45620, 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).

The veteran complained of back problems on several occasions 
during service between 1995 to 1997, including on separation 
examination in July 1997.  He was diagnosed as having 
mechanical low back pain.  After service, he was diagnosed as 
having dorsal paravertebral myositis on VA examination in 
December 1997.  Subsequent X-rays and magnetic resonance 
imaging of the spine showed mild straightening of the normal 
lumbar lordosis suggesting muscle spasm; very early changes 
of degenerative disc disease at T12-L1 and L1-L2; and L1-L2, 
L4-L5, and L5-S1 disc bulges.  Additional post-service 
diagnoses included chronic lumbar myositis and thoracolumbar 
myositis.    

The veteran's representative has argued that the VA 
examination conducted in 1997 is inadequate because the 
examiner did not have access to the veteran's service medical 
records and no medical opinion was provided.  

There is no medical opinion of record concerning the etiology 
of the veteran's back disorder.  To ensure that the duty to 
assist the veteran has been fulfilled, he should be afforded 
a VA examination after all his treatment records have been 
obtained, and the examiner should be provided access to the 
claims file.  The examiner should provide an opinion as to 
whether it is at least as likely as not that the veteran's 
current back disorder had its onset during active service or 
is related to any in-service disease or injury.  See 
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of any 
treatment received from VA and non-VA 
health care providers for any type of 
symptoms or complaints associated with a 
back disorder since his separation from 
active military service to the present.  
With respect to any non-VA health care 
providers identified by the veteran, the 
RO should request his authorization to 
release any indicated private medical 
records to VA.  Upon receipt of his 
signed authorization(s) for such records, 
the RO should attempt to obtain copies of 
the treatment records identified by the 
veteran.  All reports and records 
received should be associated with the 
claims folder.

2.  The RO should obtain the records of 
all the treatment provided to the veteran 
for any back complaints or disorders at 
VA medical facilities dated since August 
1997 (including, but not limited to, the 
Ponce and San Juan medical facilities).

3.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, the RO should notify the veteran of 
the records it was unable to obtain, 
briefly explain the efforts made to 
obtain such records, and describe any 
further action that the RO will take to 
obtain such records.  For any VA or other 
Federal department or agency records, the 
RO should, in accord with the VCAA, 
continue its efforts to obtain any 
records while the case is under 
development on remand until it becomes 
reasonably certain that such records 
cannot be obtained because they do not 
exist or until it becomes reasonably 
certain that further efforts to obtain 
records from the such sources would be 
futile.

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, the 
RO should schedule the veteran for a VA 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current back disorder 
identified on examination (i.e., myositis 
and/or degenerative disc disease) had its 
onset during active service or is related 
to any in-service disease or injury, 
including the findings of mechanical low 
back pain and reports of lifting heavy 
objects during service.  If it is 
determined that any current back 
pathology is not related to the veteran's 
military service and/or is not of service 
inception or aggravation, the physician 
should indicate the approximate date of 
onset and/or the event that caused the 
condition, if appropriate.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions expressed and conclusions 
reached.  

5.  The veteran must be given adequate 
notice of the requested examination and 
he is hereby advised that failure to 
cooperate or to report for any scheduled 
examination without good cause could 
result in an adverse decision.  If the 
veteran fails to report for the 
examination or fails to cooperate in any 
way, this fact should be documented in 
the claims folder and his claims should 
be adjudicated with consideration of 
38 C.F.R. § 3.665.  A copy of all 
notifications must be associated with the 
claims folder.

6.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  Specific 
attention is directed to the examination 
report.  The RO should ensure that the 
medical report is complete and in full 
compliance with the above directives.  
Remand instructions of the Board are 
neither optional nor discretionary.  If 
the report is deficient in any manner or 
fails to provide the specific opinion 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2001); See also Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to those 
directed above, is required by the VCAA.  
If further action is required, the RO 
should undertake it before further 
adjudication of the claims.

8.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

9.  The RO should then readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  In adjudicating 
the claim the RO should take into 
consideration with heighten mindfulness 
the benefit of the doubt rule.  38 
U.S.C.A. § 5107 (West Supp. 2001).  If 
the evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

Then, if the decision with respect to the claim on appeal 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded a reasonable period of time within which to respond 
thereto.  Then, the claims folder should be returned to the 
Board for further appellate consideration, if in order.  The 
veteran need take no action until he is so informed. The 
purposes of this REMAND are to obtain additional information 
and to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001). 




